         Case 1:19-cr-00064-RJD Document 11 Filed 02/08/19 Page 1 of 1 PageID #: 34


AO 455 (Rev. 01/09) Waiver ofan Indictment


                                      UNITED STATES DISTRICT COURT
                                                         for the
                                              Eastern District ofNew York

                  United States of America                 )
                                v.                         )       Case No. 19-cr-64 (RJD)
                 Rodrigo Garcia Berkowitz                  )
                                                           )
                            Defendant                      )

                                             WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court ofmy rights and the nature of the proposed charges against me.

       After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.




                                                                   S/ Steven M. Gold, U.S.M.J.
                                                                                       Judge's signature

                                                                            (,U!? h \fl,{   Ln) Cd           us MC:
                                                                                 Judge's printed name and title
